DETAILED ACTION
Claims 1, 5, 10, 11, 15, 19, and 20 are presented for examination. Claims 1, 10, 11, and 20 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 April 2021 has been entered.
Response to Arguments
Applicant's remarks filed 9 April 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 10 argues:
Applicant respectfully submits none of the cited references (including the Young reference), alone or in combination, teach the invention as claimed in claims 1, 11, and 20. It would also not be obvious to combine or modify the cited references to achieve the invention or portions of the invention as claimed because there is no reason or suggestion to do so.
This argument is unpersuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Speaking more generally regarding the Specification’s disclosure of the instant application, the Specification discloses the general proposition that it is useful to use isogeometric or isoparametric definition for CAD representation and finite elements. Spec. ¶30. The shape functions disclosed is a listing of prior art data structure mesh elements: Bezier curves, NURBS, T-Splines, and other curves and surfaces. The alleged inventive concept of isogeometry or isoparametry which are defined by these 
In Examiner’s view the remainder of the Specification which mentions various CAD, FEA, and additive manufacturing concepts is nothing more than a listing of downstream steps commonly used in the prior art. See e.g. Vernon, Schmitter, Brochu, and Young cited by Examiner’s rejection below.
Specification paragraph 46 identifies an alleged advantage of the instant invention: i.e. “inconsistencies introduced from switching between data formats are also eliminated.” However, Examiner notes the details of how the respective isogeometric shape functions are defined or implemented to achieve this benefit is not disclosed. Accordingly, written description support is lacking to further define the claims beyond the general concept of “isogeometric” or “isoparametric.” This is insufficient to overcome the prior art largely because the general concept of “isogeometric shape function” and “isoparametric shape function” are clearly already disclosed by Vernon paragraph 44 lines 22-23.
Claim Rejections - 35 USC § 112
Claim 10 has been appropriately corrected. Claims 7-9 were canceled. Accordingly, examiner's rejection of claims 7-10 under § 112 is withdrawn. However, the following new rejection is made as follows:
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, 11, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the volumetric information and metadata being retained with the part model, mesh, and slice files so that representations of features of the part do not change during the subdividing, assigning, FEA performing, optimization performing, modifying, slice file generating, and comparing steps.” The recited “topology, shape, and size optimization” involves changes to the topology, shape, and size of the part. The recited “modifying” of the part model is explicitly changing the part model. It is a contradiction to recite optimizing or modifying the part model without changing the part.
The Specification paragraphs 34 and 38 et seq. offers no resolution for this contradiction of how the part model can be modified without changing the part.
Independent claims 11 and 20 are rejected for the same reason as claim 1 above.
Dependent claims 5, 10, 15, and 19 are rejected for depending upon a rejected claim.
Claim Interpretation
The independent claims 1, 11, and 20 now recite “the slice files having the isogeometric or isoparametric definition of the part model and mesh” without further definition. The slice files are not the part model and not the mesh and will vary from the model according to the limits of the manufacturing process being used. For example, a 3D printing process cannot extrude infinitely tiny layers. Accordingly, the Examiner is interpreting any slice file which is derived from a mesh or part model as being isogeometric to said mesh or part model within the limits of respective manufacturing limitations. See also Specification ¶35.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10, 11, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0203516 A1 Vernon [herein “Vernon”] in view of US 2019/0251218 A1 Schmitter, et al. [herein “Schmitter”], US patent 10,678,959 B2 Brochu, et al. [herein “Brochu”], and US patent 9,600,929 B1 Young, et al. [herein “Young”].
Claim 1 recites “1. A computer-implemented method for improving the production of a part via an additive manufacturing machine.” Vernon abstract first sentence discloses “creating a shape-conforming lattice structure for a part formed via additive manufacturing.”
Claim 1 further recites “the computer-implemented method comprising performing with an electronic processing element the steps of: receiving a computer-aided design (CAD) part model having an isogeometric or isoparametric definition including volumetric information and metadata.” Vernon paragraph 42 lines 6-12 disclose:
First, a computer-aided model may be created (or received from another computer system), in which an overall shape 102 of the part 100 (FIG. 4) may be generated, as shown in block 200 of FIG. 12. This may be a wire-frame model, surface model, solid model, or any other suitable CAD model that defines or exhibits the overall shape 102 of the part 100.
The shape of the part is volumetric information.
Vernon paragraph 44 lines 20-23 disclose mesh elements defined by interpolation with “an isogeometric shape function, or an isoparametric shape function.” Thus, the CAD model is isogeometric or isoparametric with respect to the associated finite element mesh.
Metadata may be interpreted as any data in addition to the basic data. Examiner interprets “metadata” as specifically including “material grading” information. See Specification paragraph 31.

the user 190 can create another gradient of material within the same portion of the model 132 that includes the first gradient of material, and/or the user 190 can create another gradient of material within a different portion of the model 132 that does not yet include a gradient.
Gradient created within a portion of the model is assigning graded materials to elements of the model. The material grading data is metadata volumetric information.
Brochu column 5 lines 64-67 teach “Once the user 190 is satisfied with the model 132 and its gradient(s), the 3D model 132 can be stored as a document 130 and/or used to generate another representation of the model, e.g., an STL (STereoLithography) file for additive manufacturing.” Storing the model and its gradient(s) as an STL file is retaining the material grading metadata with at least the part model and corresponding mesh and volumetric information of the part model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, and Brochu. One having ordinary skill in the art would have found motivation to use creation of gradient of 3D models into the system of creating shape conforming lattice structures for the advantageous purpose of “creating gradients of different materials for 3D models in CAD applications.” See Brochu title.
Claim 1 further recites “subdividing the part model into mesh elements so as to form a mesh of the part model, the mesh having the isogeometric or isoparametric definition of the part model.” Vernon paragraph 43 lines 1-2 disclose “The overall shape 102 of the part 100 may optionally be divided into two or more sections.” Vernon paragraph 44 lines 1-4 disclose “A finite element mesh 106 (…) may then be created, as shown in block 204. The finite element mesh 106 may include a plurality of mesh elements 108 each representing a deformable unit.” Vernon paragraph 44 lines 20-23 disclose “Higher order mesh elements 108 can be used for higher order interpolation. Interpolation can be a free-form deformation, an isogeometric shape function, or an isoparametric shape function.” Mesh elements with an isogeometric or isoparametric shape function for the created finite element mesh is a mesh having an isogeometric or isoparametric definition of the part model.
assigning graded materials to elements of the mesh such that the part model has a material grading.” Vernon nor Schmitter explicitly disclose material grading; however, in analogous art of computer aided additive manufacturing, Brochu column 5 lines 11-12 teach “The 3D modeling program 116 initiates the creation of a gradient for the 3D model 132.” Brochu column 5 lines 54-63 teach:
the user 190 can create another gradient of material within the same portion of the model 132 that includes the first gradient of material, and/or the user 190 can create another gradient of material within a different portion of the model 132 that does not yet include a gradient.
Gradient created within a portion of the model is assigning graded materials to elements of the model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, and Brochu. One having ordinary skill in the art would have found motivation to use creation of gradient of 3D models into the system of creating shape conforming lattice structures for the advantageous purpose of “creating gradients of different materials for 3D models in CAD applications.” See Brochu title.
Claim 1 further recites “performing finite element analysis (FEA) on the mesh within the isogeometric or isoparametric definition.” Vernon paragraph 45 discloses “The finite element mesh 106 may optionally undergo smoothing, Jacobian optimization, Laplace optimization, regularity optimization, or other deformations, as shown in block 206. The finite element mesh 106 may also be manually deformed or edited.” Vernon paragraph 52 last sentence discloses “The CAD system 12 may also be used for analyzing and iteratively improving and optimizing the lattice structure 116.”
But Vernon does not explicitly disclose performing a finite element analysis; however, in analogous art of computer aided engineering, Schmitter paragraph 8 lines 1-4 teaches “An H-spline compatible generation of an IGA using cardinal B-splines is performed on a device 20, which digitally computes the mathematical solution of the FEA or IGA problem.” Computing the mathematical solution of the FEA is performing a finite element analysis (FEA). IGA stands for isogeometric analysis (IGA). See Schmitter paragraph 16 lines 2-3. IGA is indicating it is isogeometric, furthermore, the analysis is being done on the mesh which as discussed above is isogeometric with respect to the part model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon and Schmitter. One having ordinary skill in the art would See Schmitter paragraph 78 and 81 (“resulting in a pivotal improvement in precision, time savings and hence, cost reduction of the CAD/CAE/CAM process.”).
Further regarding correspondence of the mesh taught by Vernon and Schmitter, Schmitter paragraph 78 teaches:
In an isogeometric analysis (IGA) framework the CAD object and the IGA solution are represented in the same functional space using the same basis functions. This is the fundamental reason why no mesh-conversion between the CAD object and the FEA model is required.
The use of an isogeometric shape function as taught by Vernon paragraph 44 line 22 corresponds with the isogeometric analysis framework taught by Schmitter.
Claim 1 further recites “performing at least one of topology, shape, and size optimization on the mesh via the volumetric information and metadata within the isogeometric or isoparametric definition.” From the above list of alternatives the Examiner is selecting “topology.”
Vernon paragraph 45 discloses “The finite element mesh 106 may optionally undergo smoothing, Jacobian optimization, Laplace optimization, regularity optimization, or other deformations, as shown in block 206. The finite element mesh 106 may also be manually deformed or edited.” Jacobian, Laplace, and regularity optimization of the mesh is performing a topology optimization on the mesh. The optimization is done on the finite element mesh, therefore it is done within the isogeometric or isoparametric definition of the mesh.
Claim 1 further recites “modifying at least one of the part model and mesh based on the FEA analysis and the optimization.” From the above list of alternatives the Examiner is selecting “mesh.”
Vernon paragraph 45 discloses “The finite element mesh 106 may optionally undergo smoothing, Jacobian optimization, Laplace optimization, regularity optimization, or other deformations, as shown in block 206. The finite element mesh 106 may also be manually deformed or edited.” Editing or deforming the mesh via the optimization(s) is modifying at least the mesh based on the analysis and optimization.
Claim 1 further recites “generating slice files based on the mesh for use in additive manufacturing.” Vernon paragraph 48 lines 10-13 disclose “This faceted form may be stored as a 
Claim 1 further recites “the slice files having the isogeometric or isoparametric definition of the part model and mesh.” Vernon paragraph 48 lines 5-7 10-11 disclose “the lattice structure 116 conforms to the overall shape 102 of the part 100. … This faceted form may be stored as a stereolithography (STL) file” The lattice structure part conforming to the shape of the part is the slice file retaining the volumetric information of the part model/mesh and itself (slice file). Conforming to the shape is being isogeometric – not changing geometry.
Claim 1 further recites “the volumetric information including isogeometric or isoparametric-defined material grading data based on at least one of chemical composition and processing parameters.” From the above list of alternatives the Examiner is selecting “processing parameters.”
Vernon nor Schmitter explicitly disclose material grading; however, in analogous art of computer aided additive manufacturing, Brochu column 5 lines 11-12 teach “The 3D modeling program 116 initiates the creation of a gradient for the 3D model 132.” Brochu column 5 lines 54-63 teach:
the user 190 can create another gradient of material within the same portion of the model 132 that includes the first gradient of material, and/or the user 190 can create another gradient of material within a different portion of the model 132 that does not yet include a gradient.
Gradient created within a portion of the model is assigning graded materials to elements of the model. The material grading data is metadata volumetric information.
Brochu column 5 lines 30-37 teach:
In some implementations, the predefined values are defined by the 3D modeling program 116 based on the 3D model 132, an AM machine 170, or a combination of these. For example, in some implementations, a minimum value is set for the distances between the isosurfaces, where that minimum value corresponds to the minimum print resolutions of the AM machine 170.
Basing the gradient creation minimum distance between isosurfaces on a minimum print resolution of the AM machine is basing the volumetric material grading information on processing parameters. The minimum print resolution is a processing parameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, and Brochu. One having ordinary skill in the See Brochu title.
Claim 1 further recites “performing a three-dimensional scan of the part to create resultant voxel data; and comparing the resultant voxel data directly against the volumetric information within the isogeometric or isoparametric definition to validate the part.” Vernon, nor Schmitter or Brochu explicitly disclose scanning a physical part and comparing voxel data with the volumetric information; however, in analogous art of computer aided design, Young column 17 lines 62-65 teaches “to inspect an object by 3D scanning the object to create a first set of3D voxel data and comparing the created first set against a second set of 3D voxel data that represents an ideal form of the object.” Scanning an object to create 3D voxel data is performing a 3D scan of the part. Comparing the voxel data against a representation of an ideal form of the object is comparing the resultant voxel data against the volumetric information of the part.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, Brochu, and Young. One having ordinary skill in the art would have found motivation to use compare differences identified on a scanned object into the system of creating shape conforming lattice structures for the advantageous purpose “to determine any variations between the as-designed vs. the as-built.” See Young column 3 lines 33-34.
Claim 1 further recites “including comparing actual material grading of the part directly against the isogeometric or isoparametric-defined material grading data.” Young column 15 lines 27-34 teach:
color diffing may be used to provide advance warning signs for potential "problem" areas of the object. As described above, typical 3D voxel data includes position data that indicate which voxels are occupied (1) and which voxels are empty (0), as well as associated attributes data that indicate various attributes of the occupied voxels, such as color, normal, intensity, texture, weight, temperature, density, etc.
At least the color, texture, and density are attributes indicative of a material grading. Thus, comparing the color, texture, weight, and density, etc. is comparing as-built material grading of a part to respective as-designed definition of material grading data.
See Young column 3 lines 33-34.
Claim 1 further recites “the volumetric information and metadata being retained with the part model, mesh, and slice files so that representations of features of the part do not change during the subdividing, assigning, FEA performing, optimization performing, modifying, slice file generating, and comparing steps.” Vernon paragraph 42 lines 6-12 disclose:
First, a computer-aided model may be created (or received from another computer system), in which an overall shape 102 of the part 100 (FIG. 4) may be generated, as shown in block 200 of FIG. 12. This may be a wire-frame model, surface model, solid model, or any other suitable CAD model that defines or exhibits the overall shape 102 of the part 100.
The shape of the part is volumetric information.
Vernon paragraph 44 lines 20-23 disclose mesh elements defined by interpolation with “an isogeometric shape function, or an isoparametric shape function.” Thus, the CAD model is isogeometric or isoparametric with respect to the associated finite element mesh.
Vernon paragraph 48 lines 5-7 10-11 disclose “the lattice structure 116 conforms to the overall shape 102 of the part 100. … This faceted form may be stored as a stereolithography (STL) file” The lattice structure part conforming to the shape of the part is the slice file retaining the volumetric information of the part model/mesh and itself (slice file). Conforming to the shape is being isogeometric – not changing geometry.
Thus, the model part, the associated finite element mesh, and the slice file are isogeometric and the geometric features do not change between them. The respective optimization, modifying, and slice file generating operations are being done on the respective isogeometric part mode, mesh, and therefore are considered as not changing the features of the part. See details in discussion above regarding the respective subdividing, assigning, FEAT performing, optimization performing, etc. steps.
5. The computer-implemented method of claim 1, wherein the isogeometric or isoparametric definition is incorporated within a technical data package in a model based enterprise.” Vernon paragraph 23-24 disclose:
The computer modeling and additive manufacturing system 10 broadly comprises a computer aided design (CAD) system 12 and an additive manufacturing system 14.
The CAD system 12 may be used for designing and generating a computer model of a part 100
A CAD system for designing and generating computer models for a part is a model based enterprise. The CAD system is a technical data package.
Claim 10 further recites “10. The computer-implemented method of claim 1, further comprising the step of comparing surface measurements of the part against the part model or mesh so as to validate the part.” Vernon, nor Schmitter or Brochu explicitly disclose scanning a physical part and comparing voxel data with the volumetric information; however, in analogous art of computer aided design, Young column 15 lines 27-34 teach:
color diffing may be used to provide advance warning signs for potential "problem" areas of the object. As described above, typical 3D voxel data includes position data that indicate which voxels are occupied (1) and which voxels are empty (0), as well as associated attributes data that indicate various attributes of the occupied voxels, such as color, normal, intensity, texture, weight, temperature, density, etc.
At least the color and texture are surface measurements of the part. Comparing differences of color or texture is comparing surface measurements.
Young column 3 lines 33-34 teach “to determine any variations between the as-designed vs. the as-built.” Comparing differences between the design and as-built part is validating the part.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, Brochu, and Young. One having ordinary skill in the art would have found motivation to use compare differences identified on a scanned object into the system of creating shape conforming lattice structures for the advantageous purpose “to determine any variations between the as-designed vs. the as-built.” See Young column 3 lines 33-34.
Claim 11 recites “11. A computer-implemented method for improving the production of a part via an additive manufacturing machine.” Vernon abstract first sentence discloses “creating a shape-conforming lattice structure for a part formed via additive manufacturing.”
the computer-implemented method comprising performing with an electronic processing element the steps of: receiving a computer-aided design (CAD) part model having an isogeometric or isoparametric definition including volumetric information and metadata.” Vernon paragraph 42 lines 6-12 disclose:
First, a computer-aided model may be created (or received from another computer system), in which an overall shape 102 of the part 100 (FIG. 4) may be generated, as shown in block 200 of FIG. 12. This may be a wire-frame model, surface model, solid model, or any other suitable CAD model that defines or exhibits the overall shape 102 of the part 100.
The shape of the part is volumetric information.
Vernon paragraph 44 lines 20-23 disclose mesh elements defined by interpolation with “an isogeometric shape function, or an isoparametric shape function.” Thus, the CAD model is isogeometric or isoparametric with respect to the associated finite element mesh.
Metadata may be interpreted as any data in addition to the basic data. Examiner interprets “metadata” as specifically including “material grading” information. See Specification paragraph 31.
Vernon nor Schmitter explicitly disclose material grading; however, in analogous art of computer aided additive manufacturing, Brochu column 5 lines 11-12 teach “The 3D modeling program 116 initiates the creation of a gradient for the 3D model 132.” Brochu column 5 lines 54-63 teach:
the user 190 can create another gradient of material within the same portion of the model 132 that includes the first gradient of material, and/or the user 190 can create another gradient of material within a different portion of the model 132 that does not yet include a gradient.
Gradient created within a portion of the model is assigning graded materials to elements of the model. The material grading data is metadata volumetric information.
Brochu column 5 lines 64-67 teach “Once the user 190 is satisfied with the model 132 and its gradient(s), the 3D model 132 can be stored as a document 130 and/or used to generate another representation of the model, e.g., an STL (STereoLithography) file for additive manufacturing.” Storing the model and its gradient(s) as an STL file is retaining the material grading metadata with at least the part model and corresponding mesh and volumetric information of the part model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, and Brochu. One having ordinary skill in the art would have found motivation to use creation of gradient of 3D models into the system of creating See Brochu title.
Claim 11 further recites “subdividing the part model into mesh elements so as to form a mesh of the part model, the mesh having the isogeometric or isoparametric definition of the part model.” Vernon paragraph 43 lines 1-2 disclose “The overall shape 102 of the part 100 may optionally be divided into two or more sections.” Vernon paragraph 44 lines 1-4 disclose “A finite element mesh 106 (…) may then be created, as shown in block 204. The finite element mesh 106 may include a plurality of mesh elements 108 each representing a deformable unit.” Vernon paragraph 44 lines 20-23 disclose “Higher order mesh elements 108 can be used for higher order interpolation. Interpolation can be a free-form deformation, an isogeometric shape function, or an isoparametric shape function.” Mesh elements with an isogeometric or isoparametric shape function for the created finite element mesh is a mesh having an isogeometric or isoparametric definition of the part model.
Claim 11 further recites “assigning graded materials to elements of the mesh such that the part model has a material grading.” Vernon nor Schmitter explicitly disclose material grading; however, in analogous art of computer aided additive manufacturing, Brochu column 5 lines 11-12 teach “The 3D modeling program 116 initiates the creation of a gradient for the 3D model 132.” Brochu column 5 lines 54-63 teach:
the user 190 can create another gradient of material within the same portion of the model 132 that includes the first gradient of material, and/or the user 190 can create another gradient of material within a different portion of the model 132 that does not yet include a gradient.
Gradient created within a portion of the model is assigning graded materials to elements of the model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, and Brochu. One having ordinary skill in the art would have found motivation to use creation of gradient of 3D models into the system of creating shape conforming lattice structures for the advantageous purpose of “creating gradients of different materials for 3D models in CAD applications.” See Brochu title.
Claim 11 further recites “performing finite element analysis (FEA) on the mesh within the isogeometric or isoparametric definition.” Vernon paragraph 45 discloses “The finite element mesh 106 may optionally undergo smoothing, Jacobian optimization, Laplace optimization, regularity 
But Vernon does not explicitly disclose performing a finite element analysis; however, in analogous art of computer aided engineering, Schmitter paragraph 8 lines 1-4 teaches “An H-spline compatible generation of an IGA using cardinal B-splines is performed on a device 20, which digitally computes the mathematical solution of the FEA or IGA problem.” Computing the mathematical solution of the FEA is performing a finite element analysis (FEA). IGA stands for isogeometric analysis (IGA). See Schmitter paragraph 16 lines 2-3. IGA is indicating it is isogeometric, furthermore, the analysis is being done on the mesh which as discussed above is isogeometric with respect to the part model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon and Schmitter. One having ordinary skill in the art would have found motivation to use finite element analysis into the system of creating shape conforming lattice structures for the advantageous purpose of requiring no mesh-conversion between the CAD object and FEA model. See Schmitter paragraph 78 and 81 (“resulting in a pivotal improvement in precision, time savings and hence, cost reduction of the CAD/CAE/CAM process.”).
Further regarding correspondence of the mesh taught by Vernon and Schmitter, Schmitter paragraph 78 teaches:
In an isogeometric analysis (IGA) framework the CAD object and the IGA solution are represented in the same functional space using the same basis functions. This is the fundamental reason why no mesh-conversion between the CAD object and the FEA model is required.
The use of an isogeometric shape function as taught by Vernon paragraph 44 line 22 corresponds with the isogeometric analysis framework taught by Schmitter.
Claim 11 further recites “performing at least one of topology, shape, and size optimization on the mesh via the volumetric information and metadata within the isogeometric or isoparametric definition.” From the above list of alternatives the Examiner is selecting “topology.”
Vernon paragraph 45 discloses “The finite element mesh 106 may optionally undergo smoothing, Jacobian optimization, Laplace optimization, regularity optimization, or other deformations, as shown in block 206. The finite element mesh 106 may also be manually deformed or edited.” Jacobian, Laplace, 
Claim 11 further recites “modifying at least one of the part model and mesh based on the FEA analysis and the optimization.” From the above list of alternatives the Examiner is selecting “mesh.”
Vernon paragraph 45 discloses “The finite element mesh 106 may optionally undergo smoothing, Jacobian optimization, Laplace optimization, regularity optimization, or other deformations, as shown in block 206. The finite element mesh 106 may also be manually deformed or edited.” Editing or deforming the mesh via the optimization(s) is modifying at least the mesh based on the analysis and optimization.
Claim 11 further recites “generating slice files based on the mesh for use in additive manufacturing.” Vernon paragraph 48 lines 10-13 disclose “This faceted form may be stored as a stereolithography (STL) file, Polygon file (PLY) file, Additive Manufacturing file (AMF), or as a finite element mesh.” These files are slice files for use in additive manufacturing.
Claim 11 further recites “the slice files having the isogeometric or isoparametric definition of the part model and mesh.” Vernon paragraph 48 lines 5-7 10-11 disclose “the lattice structure 116 conforms to the overall shape 102 of the part 100. … This faceted form may be stored as a stereolithography (STL) file” The lattice structure part conforming to the shape of the part is the slice file retaining the volumetric information of the part model/mesh and itself (slice file). Conforming to the shape is being isogeometric – not changing geometry.
Claim 11 further recites “the volumetric information including isogeometric or isoparametric-defined material grading data based on at least one of chemical composition and processing parameters.” From the above list of alternatives the Examiner is selecting “processing parameters.”
Vernon nor Schmitter explicitly disclose material grading; however, in analogous art of computer aided additive manufacturing, Brochu column 5 lines 11-12 teach “The 3D modeling program 116 initiates the creation of a gradient for the 3D model 132.” Brochu column 5 lines 54-63 teach:

Gradient created within a portion of the model is assigning graded materials to elements of the model. The material grading data is metadata volumetric information.
Brochu column 5 lines 30-37 teach:
In some implementations, the predefined values are defined by the 3D modeling program 116 based on the 3D model 132, an AM machine 170, or a combination of these. For example, in some implementations, a minimum value is set for the distances between the isosurfaces, where that minimum value corresponds to the minimum print resolutions of the AM machine 170.
Basing the gradient creation minimum distance between isosurfaces on a minimum print resolution of the AM machine is basing the volumetric material grading information on processing parameters. The minimum print resolution is a processing parameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, and Brochu. One having ordinary skill in the art would have found motivation to use creation of gradient of 3D models into the system of creating shape conforming lattice structures for the advantageous purpose of “creating gradients of different materials for 3D models in CAD applications.” See Brochu title.
Claim 11 further recites “instructing the additive manufacturing machine to construct a part based on the slice files.” Vernon paragraph 23 discloses “The computer modeling and additive manufacturing system 10 broadly comprises a computer aided design (CAD) system 12 and an additive manufacturing system 14.” Vernon paragraph 31 discloses “The additive manufacturing system 14 produces prototypes and parts such as part 100.” Producing parts is manufacturing to construct the part based on the part model. See further Vernon paragraph 41.
Claim 11 further recites “performing a three-dimensional scan of the part to create resultant voxel data; and comparing the resultant voxel data directly against the volumetric information within the isogeometric or isoparametric definition to validate the part.” Vernon, nor Schmitter or Brochu explicitly disclose scanning a physical part and comparing voxel data with the volumetric information; however, in analogous art of computer aided design, Young column 17 lines 62-65 teaches “to inspect an object by 3D scanning the object to create a first set of3D voxel data and comparing the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, Brochu, and Young. One having ordinary skill in the art would have found motivation to use compare differences identified on a scanned object into the system of creating shape conforming lattice structures for the advantageous purpose “to determine any variations between the as-designed vs. the as-built.” See Young column 3 lines 33-34.
Claim 11 further recites “including comparing actual material grading of the part directly against the isogeometric or isoparametric-defined material grading data.” Young column 15 lines 27-34 teach:
color diffing may be used to provide advance warning signs for potential "problem" areas of the object. As described above, typical 3D voxel data includes position data that indicate which voxels are occupied (1) and which voxels are empty (0), as well as associated attributes data that indicate various attributes of the occupied voxels, such as color, normal, intensity, texture, weight, temperature, density, etc.
At least the color, texture, and density are attributes indicative of a material grading. Thus, comparing the color, texture, weight, and density, etc. is comparing as-built material grading of a part to respective as-designed definition of material grading data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, Brochu, and Young. One having ordinary skill in the art would have found motivation to use compare differences identified on a scanned object into the system of creating shape conforming lattice structures for the advantageous purpose “to determine any variations between the as-designed vs. the as-built.” See Young column 3 lines 33-34.
Claim 11 further recites “the volumetric information and metadata being retained with the part model, mesh, and slice files so that representations of features of the part do not change during the subdividing, assigning, FEA performing, optimization performing, modifying, slice file generating, and comparing steps.” Vernon paragraph 42 lines 6-12 disclose:
First, a computer-aided model may be created (or received from another computer system), in which an overall shape 102 of the part 100 (FIG. 4) may be generated, as 
The shape of the part is volumetric information.
Vernon paragraph 44 lines 20-23 disclose mesh elements defined by interpolation with “an isogeometric shape function, or an isoparametric shape function.” Thus, the CAD model is isogeometric or isoparametric with respect to the associated finite element mesh.
Vernon paragraph 48 lines 5-7 10-11 disclose “the lattice structure 116 conforms to the overall shape 102 of the part 100. … This faceted form may be stored as a stereolithography (STL) file” The lattice structure part conforming to the shape of the part is the slice file retaining the volumetric information of the part model/mesh and itself (slice file). Conforming to the shape is being isogeometric – not changing geometry.
Thus, the model part, the associated finite element mesh, and the slice file are isogeometric and the geometric features do not change between them. The respective optimization, modifying, and slice file generating operations are being done on the respective isogeometric part mode, mesh, and therefore are considered as not changing the features of the part. See details in discussion above regarding the respective subdividing, assigning, FEAT performing, optimization performing, etc. steps.
Dependent claim15 is substantially similar to claim 5 above and is rejected for the same reasons.
Dependent claim 19 is substantially similar to claim 10 above and is rejected for the same reasons.
Claim 20 recites “20. A system for creating a part via an additive manufacturing machine.” Vernon paragraph 23 discloses “The computer modeling and additive manufacturing system 10 broadly comprises a computer aided design (CAD) system 12 and an additive manufacturing system 14.” Vernon paragraph 31 discloses “The additive manufacturing system 14 produces prototypes and parts such as part 100.” Producing parts is manufacturing to construct the part based on the part model. See further Vernon paragraph 41.
Claim 20 further recites “the system comprising: a computer modeling system comprising: a processor.” Vernon paragraph 24 discloses “The CAD system 12 may be used for designing and a processor 16, a memory 18, a transceiver 20, a plurality of inputs 22, and a display 24.”
Claim 20 further recites “configured to: receive a computer-aided design (CAD) part model having an isogeometric or isoparametric definition including volumetric information and metadata.” Vernon paragraph 42 lines 6-12 disclose:
First, a computer-aided model may be created (or received from another computer system), in which an overall shape 102 of the part 100 (FIG. 4) may be generated, as shown in block 200 of FIG. 12. This may be a wire-frame model, surface model, solid model, or any other suitable CAD model that defines or exhibits the overall shape 102 of the part 100.
The shape of the part is volumetric information.
Vernon paragraph 44 lines 20-23 disclose mesh elements defined by interpolation with “an isogeometric shape function, or an isoparametric shape function.” Thus, the CAD model is isogeometric or isoparametric with respect to the associated finite element mesh.
Metadata may be interpreted as any data in addition to the basic data. Examiner interprets “metadata” as specifically including “material grading” information. See Specification paragraph 31.
Vernon nor Schmitter explicitly disclose material grading; however, in analogous art of computer aided additive manufacturing, Brochu column 5 lines 11-12 teach “The 3D modeling program 116 initiates the creation of a gradient for the 3D model 132.” Brochu column 5 lines 54-63 teach:
the user 190 can create another gradient of material within the same portion of the model 132 that includes the first gradient of material, and/or the user 190 can create another gradient of material within a different portion of the model 132 that does not yet include a gradient.
Gradient created within a portion of the model is assigning graded materials to elements of the model. The material grading data is metadata volumetric information.
Brochu column 5 lines 64-67 teach “Once the user 190 is satisfied with the model 132 and its gradient(s), the 3D model 132 can be stored as a document 130 and/or used to generate another representation of the model, e.g., an STL (STereoLithography) file for additive manufacturing.” Storing the model and its gradient(s) as an STL file is retaining the material grading metadata with at least the part model and corresponding mesh and volumetric information of the part model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, and Brochu. One having ordinary skill in the See Brochu title.
Claim 20 further recites “subdivide the part model into mesh elements so as to form a mesh of the part model, the mesh having the isogeometric or isoparametric definition of the part model.” Vernon paragraph 43 lines 1-2 disclose “The overall shape 102 of the part 100 may optionally be divided into two or more sections.” Vernon paragraph 44 lines 1-4 disclose “A finite element mesh 106 (…) may then be created, as shown in block 204. The finite element mesh 106 may include a plurality of mesh elements 108 each representing a deformable unit.” Vernon paragraph 44 lines 20-23 disclose “Higher order mesh elements 108 can be used for higher order interpolation. Interpolation can be a free-form deformation, an isogeometric shape function, or an isoparametric shape function.” Mesh elements with an isogeometric or isoparametric shape function for the created finite element mesh is a mesh having an isogeometric or isoparametric definition of the part model.
Claim 20 further recites “assigning graded materials to elements of the mesh such that the part model has a material grading.” Vernon nor Schmitter explicitly disclose material grading; however, in analogous art of computer aided additive manufacturing, Brochu column 5 lines 11-12 teach “The 3D modeling program 116 initiates the creation of a gradient for the 3D model 132.” Brochu column 5 lines 54-63 teach:
the user 190 can create another gradient of material within the same portion of the model 132 that includes the first gradient of material, and/or the user 190 can create another gradient of material within a different portion of the model 132 that does not yet include a gradient.
Gradient created within a portion of the model is assigning graded materials to elements of the model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, and Brochu. One having ordinary skill in the art would have found motivation to use creation of gradient of 3D models into the system of creating shape conforming lattice structures for the advantageous purpose of “creating gradients of different materials for 3D models in CAD applications.” See Brochu title.
Claim 20 further recites “perform finite element analysis (FEA) on the mesh within the isogeometric or isoparametric definition.” Vernon paragraph 45 discloses “The finite element mesh 
But Vernon does not explicitly disclose performing a finite element analysis; however, in analogous art of computer aided engineering, Schmitter paragraph 8 lines 1-4 teaches “An H-spline compatible generation of an IGA using cardinal B-splines is performed on a device 20, which digitally computes the mathematical solution of the FEA or IGA problem.” Computing the mathematical solution of the FEA is performing a finite element analysis (FEA). IGA stands for isogeometric analysis (IGA). See Schmitter paragraph 16 lines 2-3. IGA is indicating it is isogeometric, furthermore, the analysis is being done on the mesh which as discussed above is isogeometric with respect to the part model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon and Schmitter. One having ordinary skill in the art would have found motivation to use finite element analysis into the system of creating shape conforming lattice structures for the advantageous purpose of requiring no mesh-conversion between the CAD object and FEA model. See Schmitter paragraph 78 and 81 (“resulting in a pivotal improvement in precision, time savings and hence, cost reduction of the CAD/CAE/CAM process.”).
Further regarding correspondence of the mesh taught by Vernon and Schmitter, Schmitter paragraph 78 teaches:
In an isogeometric analysis (IGA) framework the CAD object and the IGA solution are represented in the same functional space using the same basis functions. This is the fundamental reason why no mesh-conversion between the CAD object and the FEA model is required.
The use of an isogeometric shape function as taught by Vernon paragraph 44 line 22 corresponds with the isogeometric analysis framework taught by Schmitter.
Claim 20 further recites “perform at least one of topology, shape, and size optimization on the mesh via the volumetric information and metadata within the isogeometric or isoparametric definition.” From the above list of alternatives the Examiner is selecting “topology.”
Vernon paragraph 45 discloses “The finite element mesh 106 may optionally undergo smoothing, Jacobian optimization, Laplace optimization, regularity optimization, or other deformations, as shown in 
Claim 20 further recites “modify at least one of the part model and mesh based on the FEA analysis and the optimization.” From the above list of alternatives the Examiner is selecting “mesh.”
Vernon paragraph 45 discloses “The finite element mesh 106 may optionally undergo smoothing, Jacobian optimization, Laplace optimization, regularity optimization, or other deformations, as shown in block 206. The finite element mesh 106 may also be manually deformed or edited.” Editing or deforming the mesh via the optimization(s) is modifying at least the mesh based on the analysis and optimization.
Claim 20 further recites “and generate slice files based on the mesh for use in additive manufacturing.” Vernon paragraph 48 lines 10-13 disclose “This faceted form may be stored as a stereolithography (STL) file, Polygon file (PLY) file, Additive Manufacturing file (AMF), or as a finite element mesh.” These files are slice files for use in additive manufacturing.
Claim 20 further recites “the slice files having the isogeometric or isoparametric definition of the part model and mesh.” Vernon paragraph 48 lines 5-7 10-11 disclose “the lattice structure 116 conforms to the overall shape 102 of the part 100. … This faceted form may be stored as a stereolithography (STL) file” The lattice structure part conforming to the shape of the part is the slice file retaining the volumetric information of the part model/mesh and itself (slice file). Conforming to the shape is being isogeometric – not changing geometry.
Claim 20 further recites “the volumetric information including isogeometric or isoparametric-defined material grading data based on at least one of chemical composition and processing parameters.” From the above list of alternatives the Examiner is selecting “processing parameters.”

the user 190 can create another gradient of material within the same portion of the model 132 that includes the first gradient of material, and/or the user 190 can create another gradient of material within a different portion of the model 132 that does not yet include a gradient.
Gradient created within a portion of the model is assigning graded materials to elements of the model. The material grading data is metadata volumetric information.
Brochu column 5 lines 30-37 teach:
In some implementations, the predefined values are defined by the 3D modeling program 116 based on the 3D model 132, an AM machine 170, or a combination of these. For example, in some implementations, a minimum value is set for the distances between the isosurfaces, where that minimum value corresponds to the minimum print resolutions of the AM machine 170.
Basing the gradient creation minimum distance between isosurfaces on a minimum print resolution of the AM machine is basing the volumetric material grading information on processing parameters. The minimum print resolution is a processing parameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, and Brochu. One having ordinary skill in the art would have found motivation to use creation of gradient of 3D models into the system of creating shape conforming lattice structures for the advantageous purpose of “creating gradients of different materials for 3D models in CAD applications.” See Brochu title.
Claim 20 further recites “a non-transitory computer readable memory configured to store the part model, mesh, and slice files thereon.” Vernon claim 17 lines 21-24 disclose “a non-transitory computer readable memory configured to store the computer model, finite element mesh, lattice cellular component, and lattice structure thereon.”
Claim 20 further recites “a plurality of inputs for receiving at least one of commands, instructions, and data from a user.” Vernon paragraph 24 discloses “The CAD system 12 may be used for designing and generating a computer model of a part 100 and broadly includes a processor 16, a memory 18, a transceiver 20, a plurality of inputs 22, and a display 24.” Vernon paragraph 29 discloses “The inputs 22 allow a user to design and modify a model of the part 100 and may comprise a keyboard, 
Claim 20 further recites “and a display configured to visually produce the part model and mesh.” Vernon paragraph 24 discloses “The CAD system 12 may be used for designing and generating a computer model of a part 100 and broadly includes a processor 16, a memory 18, a transceiver 20, a plurality of inputs 22, and a display 24.” Vernon paragraph 29 discloses:
The inputs 22 allow a user to design and modify a model of the part 100 and may comprise a keyboard, mouse, trackball, touchscreen, buttons, dials, virtual inputs, and/or a virtual reality simulator. The inputs 22 may also be used to control or instruct the additive manufacturing system 14.
Claim 20 further recites “and an additive manufacturing system configured to construct the part based on the slice files.” Vernon paragraph 23 discloses “The computer modeling and additive manufacturing system 10 broadly comprises a computer aided design (CAD) system 12 and an additive manufacturing system 14.” Vernon paragraph 31 discloses “The additive manufacturing system 14 produces prototypes and parts such as part 100.” Producing parts is manufacturing to construct the part based on the part model. See further Vernon paragraph 41.
Claim 20 further recites “such that the part has material grading.” Vernon nor Schmitter explicitly disclose material grading; however, in analogous art of computer aided additive manufacturing, Brochu column 5 lines 11-12 teach “The 3D modeling program 116 initiates the creation of a gradient for the 3D model 132.” Brochu column 5 lines 54-63 teach:
the user 190 can create another gradient of material within the same portion of the model 132 that includes the first gradient of material, and/or the user 190 can create another gradient of material within a different portion of the model 132 that does not yet include a gradient.
Gradient created within a portion of the model is assigning graded materials to elements of the model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, and Brochu. One having ordinary skill in the art would have found motivation to use creation of gradient of 3D models into the system of creating shape conforming lattice structures for the advantageous purpose of “creating gradients of different materials for 3D models in CAD applications.” See Brochu title.
the processor being further configured to: perform a three-dimensional scan of the part to create resultant voxel data; and compare the resultant voxel data directly against the volumetric information within the isogeometric or isoparametric definition to validate the part.” Vernon, nor Schmitter or Brochu explicitly disclose scanning a physical part and comparing voxel data with the volumetric information; however, in analogous art of computer aided design, Young column 17 lines 62-65 teaches “to inspect an object by 3D scanning the object to create a first set of3D voxel data and comparing the created first set against a second set of 3D voxel data that represents an ideal form of the object.” Scanning an object to create 3D voxel data is performing a 3D scan of the part. Comparing the voxel data against a representation of an ideal form of the object is comparing the resultant voxel data against the volumetric information of the part.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, Brochu, and Young. One having ordinary skill in the art would have found motivation to use compare differences identified on a scanned object into the system of creating shape conforming lattice structures for the advantageous purpose “to determine any variations between the as-designed vs. the as-built.” See Young column 3 lines 33-34.
Claim 20 further recites “including comparing actual material grading of the part directly against the isogeometric or isoparametric-defined material grading data.” Young column 15 lines 27-34 teach:
color diffing may be used to provide advance warning signs for potential "problem" areas of the object. As described above, typical 3D voxel data includes position data that indicate which voxels are occupied (1) and which voxels are empty (0), as well as associated attributes data that indicate various attributes of the occupied voxels, such as color, normal, intensity, texture, weight, temperature, density, etc.
At least the color, texture, and density are attributes indicative of a material grading. Thus, comparing the color, texture, weight, and density, etc. is comparing as-built material grading of a part to respective as-designed definition of material grading data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vernon, Schmitter, Brochu, and Young. One having ordinary skill in the art would have found motivation to use compare differences identified on a scanned object into See Young column 3 lines 33-34.
Claim 20 further recites “the volumetric information and metadata being retained with the part model, mesh, and slice files so that representations of features of the part do not change when the processor subdivides the part model, assigns graded materials, performs FEA analysis, performs optimization, makes modifications, generates slice files, and compares the resultant voxel data.” Vernon paragraph 42 lines 6-12 disclose:
First, a computer-aided model may be created (or received from another computer system), in which an overall shape 102 of the part 100 (FIG. 4) may be generated, as shown in block 200 of FIG. 12. This may be a wire-frame model, surface model, solid model, or any other suitable CAD model that defines or exhibits the overall shape 102 of the part 100.
The shape of the part is volumetric information.
Vernon paragraph 44 lines 20-23 disclose mesh elements defined by interpolation with “an isogeometric shape function, or an isoparametric shape function.” Thus, the CAD model is isogeometric or isoparametric with respect to the associated finite element mesh.
Vernon paragraph 48 lines 5-7 10-11 disclose “the lattice structure 116 conforms to the overall shape 102 of the part 100. … This faceted form may be stored as a stereolithography (STL) file” The lattice structure part conforming to the shape of the part is the slice file retaining the volumetric information of the part model/mesh and itself (slice file). Conforming to the shape is being isogeometric – not changing geometry.
Thus, the model part, the associated finite element mesh, and the slice file are isogeometric and the geometric features do not change between them. The respective optimization, modifying, and slice file generating operations are being done on the respective isogeometric part mode, mesh, and therefore are considered as not changing the features of the part. See details in discussion above regarding the respective subdividing, assigning, FEAT performing, optimization performing, etc. steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        6 May 2021